 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
13                                 FRESNO DIVISION
14
     Irvin Ascencio,                         Case No. 1:18-cv-01639-JDP
15
16              Plaintiff,                   STIPULATION AND ORDER FOR THE
                                             AWARD OF ATTORNEY FEES UNDER
17                     v.                    THE EQUAL ACCESS TO JUSTICE ACT
18                                           (EAJA)
   Andrew Saul, Commissioner of              28 U.S.C. § 2412(d)
19 Social Security,
20
              Defendant.
21
22
23         The Parties through their undersigned counsel, subject to the Court’s approval,
24 stipulate that Plaintiff be awarded attorney fees in the amount of FOUR THOUSAND
25 FIVE HUNDRED DOLLARS AND 00/100, $4,500.00, under the Equal Access to
26 Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This
27
28
 1 amount represents compensation for all legal services rendered on behalf of Plaintiff by
 2 counsel in connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 3         After the Court issues an order for EAJA fees to Plaintiff, the government will
 4 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 5 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 6
     to honor the assignment will depend on whether the fees are subject to any offset
 7
     allowed under the United States Department of the Treasury’s Offset Program. After
 8
     the order for EAJA fees is entered, the government will determine whether they are
 9
     subject to any offset.
10
           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
11
     determines that Plaintiff does not owe a federal debt, then the government shall cause
12
     the payment of fees and expenses to be made directly to counsel, pursuant to the
13
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
14
15 counsel, Jonathan O. Peña.
16       This stipulation constitutes a compromise settlement of Plaintiff’s request for

17 EAJA fees, and does not constitute an admission of liability on the part of Defendant
18 under the EAJA or otherwise. Payment of FOUR THOUSAND FIVE HUNDRED
19 DOLLARS AND 00/100, $4,500.00, in EAJA attorney fees shall constitute a complete
20 release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
21 Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this
22 action.
23       This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
24 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
25 provisions of the EAJA.
26
                                            Respectfully submitted,
27
28
                                                -2-
 1 Dated: September 20, 2019            /s/ Jonathan O. Peña
                                  JONATHAN O. PEÑA
 2                                Attorney for Plaintiff
 3
 4 Dated: September 23, 2019      McGREGOR W. SCOTT
                                  United States Attorney
 5                                DEBORAH LEE STACHEL
 6                                Regional Chief Counsel, Region IX
                                  Social Security Administration
 7
 8                             By: _*_Allison J. Cheung
                                  Allison J. Cheung
 9                                Special Assistant U.S. Attorney
10                                Attorneys for Defendant
                                  (*Permission to use electronic signature
11                                obtained via email on 09/23/2019).
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -3-
 1                                 Order

 2
     IT IS SO ORDERED.
 3
 4
     Dated:   September 30, 2019
 5                                  UNITED STATES MAGISTRATE JUDGE
 6
 7
 8 No. 204
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -4-
